Citation Nr: 1600442	
Decision Date: 01/06/16    Archive Date: 01/21/16

DOCKET NO.  12-34 529	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Yelena C. Duterte, Attorney


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran had active military service in the Army from May 1979 to May 1982, and from June 1996 to December 1996, as well as active military service in the Air Force from October 2005 to February 2006.  He also had additional service in the National Guard and/or Reserves. 

This matter comes before the Board of Veterans' Appeals (Board) following a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the Veteran's claim for service connection for a TBI.  

The Board most recently remanded the case in April 2015 for an addendum medical opinion to the October 2014 VA examination.  Unfortunately, the appeal must be remanded again, as will be discussed below.  See Stegall v. West, 11 Vet. App. 268 (1998) (where remand orders of the Board or the Court are not complied with, the Board itself errs in failing to insure compliance).

In a January 2014 submission, the Veteran indicated that he desired to personally appear before the Board to provide testimony concerning his appeal.  In March 2014, the Board sought to clarify the Veteran's request for a hearing; however, in a March 2014 communication, the Veteran indicated that he did not wish to appear at a hearing and requested that the Board consider his case on the evidence of record.  The Veteran's request for a hearing is therefore deemed to be withdrawn.  38 C.F.R. § 20.704(e) (2015).

In May 2015, the Veteran verified his change of address to Canada and his claims file was transferred to the RO in Pittsburgh, Pennsylvania, as a foreign case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional evidentiary development is necessary before a decision can be reached on the merits of the claim.

In the April 2015 remand order, the Board found that the October 2014 VA examination was not adequate.  Specifically, the Board found that it was "unclear as to what the examiner meant in finding that a 'closed head injury' event 'is supported by the Veteran's situation.'"  The Board also found that the examiner 

had not explained why the Veteran's reported symptoms of memory loss, confusion, difficulty learning new things, poor concentration, slowness of thoughts, headaches, and balance problems throughout the years, as well as during the evaluation, are not sufficient to support a diagnosis of TBI and/or residuals of a TBI.  

As such, the Board requested an addendum opinion to "set forth an explanation as to whether the Veteran currently has a TBI, or residuals of a TBI, based on the examination findings and reported symptoms."  The Board asked the examiner to 

address the March 2007 neuropsychological evaluation reflecting a diagnosis of cognitive disorder, NOS, and discuss whether this disorder accounts for the Veteran's symptoms of impaired memory, poor concentration, difficulty understanding new things, sensitivity to light, and balance and coordination problems, to name a few.  

Further, the Board instructed the examiner to 

discuss whether the Veteran has a specific disability, separate from his diagnosed [posttraumatic stress disorder (PTSD)] and cognitive disorder, that accounts for his reported symptoms of impaired memory, poor concentration, difficulty understanding new things, sensitivity to light, and balance and coordination problems, to list a few.

The AOJ returned the claims file to the October 2014 VA examiner for an addendum opinion.  In his September 2015 opinion, the examiner stated that 

I am unable to respond to the posed question as there is no diagnosis of TBI.  As I am not a Psychologist or Psychiatrist I am also unable to respond to the question on what symptoms are related to his service-connected PTSD, nor to the question of whether or not "the Veteran's self-described symptoms" can be attributed to the service-related PTSD.

The Board finds that the September 2015 addendum opinion was not adequate, and that a remand is necessary to obtain an addendum opinion from a qualified health provider, preferably a neuropsychologist, who will be able to adequately answer the Board's remand directives.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (once VA undertakes the effort to provide an examination it must provide an adequate one).  

On remand, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell, 2 Vet. App. at 611.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran, through his representative, to identify any VA and private treatment that he may have had for his TBI that is not already of record, to include any and all treatment since discharge from service.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file, and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

2.  Refer the Veteran's claims file to a neuropsychologist, or, if unavailable, a qualified health provider who can adequately answer the questions below for an addendum medical opinion.  The entire claims file, to include this order and the Board's April 2015 remand order, must be made available to and reviewed by the examiner.

If the reviewer determines that another examination is necessary to arrive at any requested opinion, an examination should be scheduled.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should also take into consideration the November 1981 service treatment record suggesting that the Veteran had been struck in the face following a physical altercation, and the August 2009 statement issued by the Veteran's fellow serviceman B.T., who corroborated the Veteran's statement regarding the circumstances of the January 1997 injury, and described the Veteran as incoherent and disoriented following his in-service parachute jump.

Following a review of the record, the examiner should then express an opinion as to: 

a) Whether the Veteran has any current residuals of a TBI.  In discussing this, please distinguish between symptomatology that is attributed to the Veteran's already service-connected PTSD from symptomatology attributed to potential TBI residuals.  

The examiner should discuss whether the Veteran has a cognitive disorder, and if so, whether the cognitive disorder is a potential residual or sequelae of his in-service injuries, to include his claim that he was involved in a physical altercation in 1981, and that he sustained a head injury following a parachute jump in January 1997.  If certain symptoms cannot be ascribed to a specific diagnosis, this should be indicated.

If it is found that the Veteran does not have a TBI or residuals of a TBI, and his symptomatology cannot be attributed to his service-connected PTSD, then provide an opinion as to whether the Veteran's self-described symptoms (including, but not limited to, memory loss, poor concentration, confusion, slowness of thought/delayed reaction time, decreased attention, balance problems, sensitivity to light, and headaches) can be attributed to any specific disability. 

b) If the Veteran does have a TBI or residuals of a TBI, is it at least as likely as not (i.e., a 50 percent probability or greater) that the TBI, or residuals of a TBI, had their clinical onset in service or are otherwise related to the Veteran's military service, to include his reported assertions that he was involved in a physical altercation in 1981, and/or his claim that he sustained a head-injury following an in-service parachute jump in January 1997. 

In answering these questions, the examiner should also address the Veteran's competent assertions that he has experienced symptoms of TBI residuals since service, and should specifically set forth the medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since his military service. 

If the examiner finds that the Veteran's disability(ies) is (are) not related to his service, then he or she must provide a complete rationale upon which his or her opinion is based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his or her opinion.

3.  After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the issue on appeal.  If any benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
James L. March
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

